FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50383

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00032-VAP

  v.
                                                 MEMORANDUM *
TODD MICHAEL AYALA, a.k.a.
Michael Lane,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Todd Michael Ayala appeals from his guilty-plea conviction and 48-month

sentence for being a felon in possession of a firearm and ammunition, in violation

of 18 U.S.C. § 922(g)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ayala’s counsel has filed a brief stating there are no grounds for relief, along with

a motion to withdraw as counsel of record. We have provided the appellant with

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                    09-50383